Title: To George Washington from Thomas Hanson Marshall, 23 September 1770
From: Marshall, Thomas Hanson
To: Washington, George



Maryland the 23d of Sepr 1770

I’m sorry it is not in my Power to appoint any Day (at this time) that I could wate on you in order to Ascertain the Quantity of Land I hould on the South side of the Road, that Leeds from your Mill to the Gum Spring, owing to the Declining state of health Mrs Marshall still Labrs Under, she being in such a Loe state, that I cannot Leve her Scarcely a Moment.
Should be Verry Glad, could I ⟨be⟩ on sum Certenty in Regard to the Quantity of Land, as I wantd the Part (much) to have Inclosd (off Mr Alexanders qty Adjoining me heare) Arly this fall, On which Acct Should Mrs Marshall’s situation alter, so that

I can Leve her, before the time you Propose Leveing home, I will Acquant you therewith, and wate on you in Order to have the affair setled as far as we now can do. I am yr Verry Hble servt

Tho. Han. Marshall

